Kirkpatrick, C. J., and Eossell, J.
Were of opinion, that the books were sufficiently proved.1
Pennington, J.
Notwithstanding the opinion of my brethren, I am not satisfied that the books were sufficiently proved. The witness never saw them till they were produced in court on trial. It has never been held, within my knowledge, that proof of the handwriting of the party is sufficient evidence of [*] his books of account; and it appears to me, dangerous to establish such a precedent. I think nothing of the entry in the waste book, of transaction between a witness and the plaintiff below.
Judgment affirmed.

 Contra, 3 Halst. 68.